DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-14 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Wu US 2019/0096828.
Regarding claim 1, Wu shows in fig.3, a semiconductor package, comprising: a substrate (150); an electronic component (120) disposed on and electrically connected with the substrate (150); a dielectric layer (110) having a dielectric upper surface (114); a transmitting antenna and a receiving antenna (130 or 180) formed adjacent to the substrate (150); and a FSS (Frequency selective surface) antenna (140) formed adjacent to the dielectric upper surface (114) of the dielectric layer; wherein the FSS 
Regarding claim 11, Wu shows in fig.3, a semiconductor package wherein the dielectric layer (110) is a physical material, and the transmitting antenna and the receiving antenna (130) are projected with respect to the dielectric lower surface (112) of the dielectric layer (112). 
Regarding claim 12, Wu shows in fig.3, a semiconductor package wherein the dielectric layer (110) is a physical material, and the transmitting antenna and the receiving antenna (130 or 180) are embedded in the dielectric layer. 
Regarding claim 13, Wu shows in fig.3, a semiconductor package wherein the transmitting antenna and the receiving antenna have a first antenna lower surface (132) and a second antenna lower surface (lower surface of 180) respectively, and the first antenna lower surface, the second antenna lower surface and the lower surface are flush (lower surface of 180 and lower surface of 132) with each other. 
Regarding claim 14, Wu shows in fig.3, a semiconductor package wherein the dielectric layer (110) is a molding component covering a substrate (150) upper surface of the substrate and encapsulating the transmitting antenna and the receiving antenna (180,142). 
Claim(s) 1, 11-14, 15, 16, is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Kim US 2019/0221917.
Regarding claim 1, Kim shows in fig.6, a semiconductor package, comprising: a substrate (305,280,285); an electronic component (300) disposed on and electrically connected with the substrate (305,280,285); a dielectric layer (140a,145a) having a 
Regarding claim 11, Kim shows in fig.6, a semiconductor package wherein the dielectric layer (140a, 145a) is a physical material, and the transmitting antenna and the receiving antenna (115a, b, c) are projected with respect to the dielectric lower surface (140a) of the dielectric layer (140a). 
Regarding claim 12, Kim shows in fig.6, a semiconductor package wherein the dielectric layer (140,145) is a physical material, and the transmitting antenna and the receiving antenna (115a, b, c) are embedded in the dielectric layer. 
Regarding claim 13, Kim shows in fig.6, a semiconductor package wherein the transmitting antenna and the receiving antenna have a first antenna lower surface (115a) and a second antenna lower surface (115b) respectively, and the first antenna lower surface, the second antenna lower surface and the lower surface are flush (115a,115b) with each other. 
Regarding claim 14, Kim shows in fig.6, a semiconductor package wherein the dielectric layer (140,145) is a molding component covering a substrate (305,280,285) upper surface of the substrate and encapsulating the transmitting antenna and the receiving antenna (115a,115b).

Regarding claim 16, Kim shows in fig.6, a semiconductor package wherein the electronic component (300a) is embedded in the substrate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10,17-19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 11-14, 16 and further in view Loeher US 2019/0319349.
Regarding claims 3-10, Kim differs from the claimed invention because he does not explicitly disclose a device a shielding wall shaped as a closed-ring; wherein the shielding wall coves a peripheral surface of the dielectric layer and extending between a substrate lower surface of the substrate and the dielectric upper surface; wherein the substrate further comprises: a grounding pad connected to the shielding wall and surrounding the transmitting antenna and the receiving antenna; wherein the substrate further comprises: a grounding layer formed on a dielectric lower surface of the dielectric layer opposite to the dielectric upper surface; and a grounding portion connecting the grounding pad to the grounding layer; wherein the shielding wall is embedded in the dielectric layer and extending between a dielectric lower surface of the dielectric layer and the dielectric upper surface of the dielectric layer; wherein the dielectric layer comprises a dielectric portion surrounding a resonant cavity within which the electronic component is disposed; a shielding wall disposed on a dielectric lower surface of the dielectric layer and surrounding a resonant cavity within which the electronic component is disposed; wherein the transmitting antenna and the receiving antenna are disposed within the resonant cavity. 
Loeher discloses and shows in fig.2a, a shielding wall (20)  shaped as a closed-ring; wherein the shielding wall (20) coves a peripheral surface of the dielectric layer and extending between a substrate lower surface of the substrate and the dielectric upper surface; wherein the substrate further comprises: a grounding pad (14g) 
Loeher is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Loeher in the device of Kim because it will hermetically sealed the device [0023, 0024].
Regarding claims 17-19, Kim discloses a device wherein the substrate (305,280,285) comprises: a first substrate layer having a lateral surface and a lower surface; a grounding layer (365a, 370a) formed on the lower surface; wherein the substrate further comprises: a second substrate layer (305,280,285) formed on the first substrate layer and encapsulating the electronic component (300a), 220a is a first substrate; wherein the substrate further comprises: a grounding layer (365a,370a)  formed in the substrate and having a first through hole and a second through hole; a 
Kim differs from the claimed invention because he does not explicitly disclose 
a shielding wall formed on the lateral surface of the first substrate layer and extending to the grounding layer. 
Loeher discloses and show a shielding wall (20) formed on the lateral surface of the first substrate layer and extending to the grounding layer. 
Loeher is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Loeher in the device of Kim because it will hermetically sealed the device [0023, 0024].
Regarding claim 20, Kim discloses a semiconductor package, comprising: a substrate (305,280,285); an electronic component (300a) disposed on and electrically connected with the substrate; a dielectric layer (140,145) having a dielectric upper surface, a transmitting antenna and a receiving antenna (115a,b) formed adjacent to the substrate; and a FSS antenna (110a,b,c) formed adjacent to the dielectric upper surface of the dielectric layer, wherein the FSS antenna (110a,b,c) is separated from the substrate by the dielectric portion in a wireless signal emitting direction, and the electronic component is exposed.

Loeher discloses a device having a dielectric portion (16) surrounding a resonant cavity [0011] [0023], (18k) within which the electronic component is disposed.
Loeher is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Loeher in the device of Kim because it will hermetically sealed the device [0023, 0024].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 11-14, 16 and further in view Nagaishi US 2003/0080836.
Regarding claim 2, Kim differs from the claimed invention because he does not explicitly disclose a device wherein the dielectric layer has a permittivity ranging between 1.1 mm to 1.3 mm. 
Nagaishi discloses a device wherein the dielectric layer has a permittivity of 5 or less [0050].
Nagaishi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Nagaishi in the device of Kim because suppress a radiation loss of the millimeter wave transmission line [0050].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813